Citation Nr: 1814374	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg numbness.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adam R. Luck, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1992 to April 1999, from July 2004 to January 2006, and from August 2008 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2010 and June 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2016 rating decision denied service connection for sleep apnea.  The November 2010 rating decision denied the other three issues on appeal.

By a filing of February 2018, the Veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  A low back disability, diagnosed as lumbosacral strain and degenerative disc disease, is attributable to service.

2.  A left hip disability, diagnosed as left hip strain, arthralgia, and trochanteris pain syndrome, is attributable to service.

3.  Bilateral leg numbness, diagnosed as lumbar radiculopathy of the left and right lower extremities, is caused by the Veteran's service-connected low back disability.

4.  Obstructive sleep apnea was not manifest during service and is not attributable to service.

5.  Obstructive sleep apnea is not caused or permanently worsened by service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability, diagnosed as lumbosacral strain and degenerative disc disease, are met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for left hip disability, diagnosed as left hip strain, arthralgia, and trochanteris pain syndrome, are met.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for bilateral leg numbness, diagnosed as lumbar radiculopathy of the left and right lower extremities, are met.  38 C.F.R. § 3.310(a) (2017).

4.  The criteria for service connection for sleep apnea, to include as proximately due to, aggravated by, or the result of service-connected PTSD, are not met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by letters sent to the Veteran in January 2010, June 2010, August 2010, and April 2016.  VA has also fulfilled the duty to assist the Veteran.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, statements of the Veteran, and lay statements.  VA examinations and/or medical opinions were obtained in February 2010, August 2010, October 2010, March 2011, May 2016, and May 2017.  The VA examinations and opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was examined for sleep apnea, and a VA opinion was obtained as to the likelihood that current sleep apnea is caused, or aggravated by, service-connected PTSD.  No VA nexus opinion was obtained with regard to the likelihood that the Veteran's currently diagnosed sleep apnea is related to an injury or disease incurred in service.  VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) the competent medical evidence on file is not sufficient for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed below, the evidence does not indicate that the Veteran's sleep apnea may be associated with an injury or disease incurred during active service.  Accordingly, a VA medical opinion is not warranted as to direct service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

Under the circumstances, the Board may proceed with adjudication.

II. Service Connection

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For certain chronic diseases, including arthritis, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

B.  Analysis

The Veteran seeks service connection for disabilities relating to the low back, left hip, and bilateral leg numbness.  See Veteran's claim of December 2009.  Service connection for sleep apnea is sought as secondary to service-connected PTSD.  See Veteran's claim of April 2016.

There is no question that the Veteran has low back strain, left hip strain (see February 2010 VA examination report as to both disabilities), lumbar radiculopathy of the left and right lower extremities (see May 2016 record of Dr. R. S.), and obstructive sleep apnea (see VA review opinion of May 2017).  Accordingly, the first Shedden /Wallin element has clearly been satisfied as to all the claims.

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of symptoms relating to the low back, left hip, leg numbness, and sleep disturbance.  The report of the Veteran's February 1999 exit examination found the Veteran to be normal with respect to neurological, spine, and other musculoskeletal.  On the form, the Veteran checked "no" as to nerve injury, swollen or painful joints, and frequent trouble sleeping.  He checked "yes" for bone, joint, or other deformity.  The Veteran specifically noted in-service symptoms relating to his left shoulder and a hernia.  There are no separation examination reports of record relating to the Veteran's periods of service ending in January 2006 and January 2010.  However, on an October 2009 post-deployment health assessment, the Veteran answered "no" as to back pain, extremity numbness, painful joints, or sleeping trouble.

The Veteran argues his claim should itself be recognized as a report of disabling symptoms during active service, because the service-connection claim for leg numbness, the low back, and the left hip was filed in December 2009 while he was still in active service.  See appellate brief of June 2009.

The Veteran's military occupational specialty was combat engineer.  He served as part of Operation Iraqi Freedom and in a designated imminent danger pay area in Kuwait/Iraq.  See DD Form 214.  Combat service is indicated by the Veteran's receipt of the Combat Action Badge.  See U. S. Army record of November 2009.

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence of service incurrence or aggravation of in-service injury or disease will be accepted as sufficient proof of in-service incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and every reasonable will be resolved doubt in favor of the veteran.  Service-connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  Section 1154(b) can be used only to determine that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Kessel v. West, 13 Vet. App. 9 (1999).

The Veteran alleges that he injured his right leg, right foot, and left hip from a fall during service in early March 2009 and that his current claimed disabilities (other than sleep apnea) are caused by that injury.  Specifically he states that he slipped on wet steps when exiting a mine resistance armored protective vehicle and carrying a ruck sack and other equipment.  He maintains that an on-site medic evaluated his right leg and foot and provided medication for swelling and pain.  Later in the week, he allegedly reported to sick call, where a physician prescribed Motrin and told him to "take it easy."  See December 2012 statement of Veteran.  Three fellow soldiers state that they witnessed the fall as essentially described by the Veteran and recall his contemporaneous and continuing complaint of resulting pain.  See December 2012 statements of M.P.P., M.C.L., and J.Y.

The Board considers the Veteran's account of sustaining injuries from a fall from an armored vehicle during combat service to be credible and consistent with his combat military service.  The contrary evidence of record is not clear and convincing.  Therefore 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention of an in-service injury, and the second element of Shedden is satisfied for the low back, left hip, and bilateral numbness claims.

There is a positive nexus opinion of record concerning the low back, left hip, and bilateral leg numbness.  The Veteran's private treating physician determined, on the basis of his examination of the Veteran and a review of the service treatment records, service personnel records, VA treatment records, and reports of VA examinations, that the Veteran's diagnosed lumbar spine, left hip, and bilateral lumbar radiculopathy disabilities are directly related to the Veteran's in-service fall.  See June 2017 record of Dr. R.S.  The doctor reasoned that the Veteran's description of injury from falling on his left side from a distance of 5-6 feet and carrying 60 pounds of equipment is consistent with the symptoms the Veteran currently displays.  See May 2016 record of Dr. R.S.

Evidence that tends to weigh against the back, hip, and numbness claims is the negative VA nexus opinion of March 2011.  The stated rationale was that nothing was found in the Veteran's service treatment records as to these conditions.  By basing the opinion only on an absence of documentation of the Veteran's claimed injuries in the record, the examiner did not afford proper credence to the Veteran's report of injury under the circumstances of combat.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).  There is also a significant inconsistency.  The February 2010 VA general medical examination report states that the Veteran was not treated in service for the claimed disabilities, while the August 2010 VA review opinion for peripheral nerves states that the Veteran was treated for the right hip, low back, and right-leg numbness during service.  Because of this factual inconsistency in the report of the facts, the negative VA opinion must be accorded less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Under the circumstances, service connection for low back strain and associated radiculopathy, and for left hip strain, is warranted.

Proceeding now to sleep apnea (the Veteran's remaining claim), the theory of secondary service connection will be considered first.  There is a current diagnosis of obstructive sleep apnea.  See VA treatment records of November 2015 and April 2016.  Furthermore, the Veteran is service-connected for PTSD.  See rating decision of September 2014.  Accordingly, the first and second Wallin elements are met.

The Veteran underwent a VA examination in May 2016.  The examiner determined that the Veteran's sleep apnea is less likely than not proximately due to, or the result of, service-connected PTSD.  The rationale was that no data support a relationship between the mental disorder PTSD and sleep apnea, which is a mechanical obstruction.

An addendum opinion was obtained May 2017.  It was determined that the Veteran's sleep apnea was less likely than not the result of his PTSD, or permanently aggravated beyond its natural progression by PTSD.  In the reviewer's opinion, the Veteran's obstructive sleep apnea is at least as likely as not proximately due to, or the result of, post-service weight gain/morbid obesity.  The stated rationale was that there is no causal or aggravation nexus between PTSD and obstructive sleep apnea, and no objective, medical record evidence indicates otherwise in this case.  The reviewer explained there is no pathophysiologic relationship or mechanism of action for cause or aggravation of sleep apnea by PTSD.  Furthermore, obesity is the major risk factor for obstructive sleep apnea, while PTSD is not a known risk or aggravation factor.

The Veteran also puts forth a theory of direct service connection.  He asserts that, while in Iraq, he was told by others that he constantly woke up, snored loudly, and would stop breathing.  See May 2016 VA examination report.  He alleges that he was diagnosed with obstructive sleep apnea during service.  See VA treatment record of November 2015.  A review of the service treatment record shows no sleep symptoms or diagnosis noted during service.

The Veteran is competent to report his sleep symptoms during and following service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, however, the Veteran is not competent to make an in-service diagnosis of a disease such as obstructive sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, to the extent that the Veteran diagnoses sleep apnea during service, his statements are entitled to no probative weight.

The Board does not find the Veteran to be credible in his assertion of recurrent sleep symptoms since service in light of his inconsistent reporting.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  For the February 1999 report of service separation, the Veteran specifically denied frequent trouble sleeping.  For the October 2009 post-deployment health assessment, the Veteran answered "no" as to whether he had seen a healthcare provider for, or was still now bothered by, problems sleeping or still feeling tired after sleeping.

The Veteran does not claim, and the evidence does not suggest, that his disability results from engaging in combat with the enemy.  Therefore the presumption of 38 U.S.C. § 1154 as to combat service is not applicable as to the Veteran's sleep apnea.

The Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Boards finds that the absence of a sleep apnea diagnosis, or of any sleep symptoms, in the medical record weighs against the Veteran's credibility in his report of an in-service diagnosis of sleep apnea.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. 1154(a) (2012); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The probative value of a physician's expert opinion depends in part upon the extent to which it reflects clinical data or another supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The May 2017 addendum opinion is based upon a thorough review of the record, which included records of in-person examination of the Veteran, and an analysis of the Veteran's entire history.  The Board finds the reviewer's opinion to be highly probative as to the questions of etiology and aggravation and to carry significant weight.  The report contains a clear conclusion with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has presented no competent evidence of causation or aggravation of sleep apnea by his service-connected PTSD.  While the Veteran is competent to report his past and present symptoms, he is not competent, as a layperson, to offer an opinion as to the complex matter of diagnosing the cause of his sleep apnea or any aggravation of it.  In the absence of evidence indicating that the Veteran has the medical training to render such a medical opinion, the Board must find that his contention with regard to the causation and aggravation of his sleep apnea to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2017).

Obstructive sleep apnea is not listed among the chronic diseases as to which a presumption of service connection may apply.  See 38 C.F.R. § 3.309(a) (2017).

Upon consideration of all the evidence, service connection is warranted for low back, left hip, and bilateral lower extremity disabilities.  A preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea is caused or aggravated by service or by service-connected PTSD.  The second element of Shedden (in-service disease or injury) and the third element of Wallin (nexus between service-connected disability and current disability) are not met.  Because the positive and negative evidence is not approximately balanced, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral leg numbness, diagnosed as lumbar radiculopathy of the left and right lower extremities, is granted.

Entitlement to service connection for left hip disability, diagnosed as left hip strain, arthralgia, and trochanteris pain syndrome, is granted.

Entitlement to service connection for low back disability, diagnosed as lumbosacral strain and degenerative disc disease, is granted.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


